       Case 3:20-cv-06018-MMC Document 60 Filed 04/06/21 Page 1 of 3




 1 Jennifer C. Pizer (CA Bar No. 152327)                 Jeffrey B. Dubner (DC Bar No. 1013399)
   Lambda Legal Defense and Education Fund               (admitted pro hac vice)
 2 4221 Wilshire Blvd., Suite 280                        Kristen Miller (DC Bar No. 229627)
   Los Angeles, CA 90010                                 (admitted pro hac vice)
 3
   (213) 590-5903                                        Sean A. Lev (DC Bar. No. 449936)
 4 jpizer@lambdalegal.org                                (admitted pro hac vice)
                                                         Democracy Forward Foundation
 5 M. Currey Cook (NY Bar No. 4612834)                   P.O. Box 34553
   (admitted pro hac vice)                               Washington, DC 20043
 6 Lambda Legal Defense and Education Fund               jdubner@democracyforward.org
                   th
 7 120 Wall St., 19 Fl.                                  kmiller@democracyforward.org
   New York, New York 10005                              slev@democracyforward.org
 8 ccook@lambdalegal.org                                 Telephone: (202) 448-9090
   Telephone: (212) 809-8585
 9                                                       Kathryn E. Fort (MI Bar No. 69451)
   Sasha Buchert (OR Bar No. 070686)                     (admitted pro hac vice)
10 (admitted pro hac vice)                               Michigan State University College of Law
11 Lambda Legal Defense and Education Fund               Indian Law Clinic
   1776 K Street, N.W., 8th Floor                        648 N. Shaw Lane
12 Washington, DC 20006-2304                             East Lansing, M.I. 48824
   Sbuchert@lambdalegal.org                              fort@msu.edu
13 Telephone: (202) 804-6245                             Telephone: (517) 432-6992
14 Counsel for Plaintiffs                                Counsel for Plaintiffs
15
                                UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
17
   CALIFORNIA TRIBAL FAMILIES COALITION,                    Case No. 3:20-cv-6018-MMC
18 et al.,

19                                                          JOINT STIPULATED REQUEST AND
             Plaintiffs,                                    [PROPOSED] ORDER RE: PAGE
20                      v.                                  LENGTH

21 XAVIER BECERRA, in his official capacity as
   Acting Secretary of Health and Human Services, et
22
   al., 1
23               Defendants.
24

25

26
   1
     Under Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Becerra is automatically
27 substituted as a party for former Secretary of Health and Human Services Alex Azar, and Ben

28 Goldhaber is automatically substituted for former Assistant Secretary for the Administration for
   Children and Families Lynn Johnson.
     JOINT STIPULATED REQUEST RE: PAGE
     LENGTH - Case No. 3:20-cv-6018-MMC
        Case 3:20-cv-06018-MMC Document 60 Filed 04/06/21 Page 2 of 3




 1          Pursuant to Civil Local Rule 7-12, the parties hereby stipulate to and respectfully request entry

 2 of an order allowing the parties to exceed page limitations in the parties’ summary judgment briefing,

 3 beginning with Plaintiffs’ motion due on February 15, 2021. According to Civil Local Rules 7-2(b)

 4 and 7-3(a), (c), motions and oppositions shall not exceed 25 pages and replies shall not exceed 15

 5 pages without leave of court. The parties ask for leave to file initial motions of no more than 40 pages

 6 each, and replies of no more than 22 pages. The greater lengths are warranted by the volume and

 7 length of the 2960-page administrative record, the 2016 and 2020 final rules and their regulatory

 8 histories, and Plaintiffs’ 75-page complaint.

 9
10 Dated: April 6, 2021                             Respectfully submitted,
11                                                  By: /s/ Jeffrey B. Dubner
                                                    Jeffrey B. Dubner (DC Bar No. 1013399)
12
                                                    (admitted pro hac vice)
13                                                  Kristen Miller (D.C. Bar. No. 229627)
                                                    (admitted pro hac vice)
14                                                  Sean A. Lev (D.C. Bar. No. 449936)
                                                    (admitted pro hac vice)
15                                                  Democracy Forward Foundation
16                                                  P.O. Box 34553
                                                    Washington, DC 20043
17                                                  jdubner@democracyforward.org
                                                    kmiller@democracyforward.org
18                                                  slev@democracyforward.org
                                                    Telephone: (202) 448-9090
19

20
                                                    Jennifer C. Pizer (CA Bar. No. 152327)
21                                                  Lambda Legal Defense and Education Fund
                                                    4221 Wilshire Blvd., Suite 280
22                                                  Los Angeles, CA 90010
                                                    (213) 590-5903
23                                                  jpizer@lambdalegal.org
24
                                                    M. Currey Cook (NY Bar No. 4612834)
25                                                  (admitted pro hac vice)
                                                    Lambda Legal Defense and Education Fund
26                                                  120 Wall St., 19th Fl.
                                                    New York, New York 10005
27                                                  ccook@lambdalegal.org
28                                                  Telephone: (212) 809-8585


     JOINT STIPULATED REQUEST RE: PAGE                  1
     LENGTH - Case No. 3:20-cv-6018-MMC
        Case 3:20-cv-06018-MMC Document 60 Filed 04/06/21 Page 3 of 3




 1
                                          Sasha Buchert (Oregon Bar No. 070686)
 2                                        (admitted pro hac vice)
                                          Lambda Legal Defense and Education Fund
 3
                                          1776 K Street, N.W., 8th Floor
 4                                        Washington, DC 20006-2304
                                          Sbuchert@lambdalegal.org
 5                                        Telephone: (202) 804-6245
 6                                        Kathryn E. Fort (MI Bar No. 69451)
                                          (admitted pro hac vice)
 7
                                          Michigan State University College of Law
 8                                        Indian Law Clinic
                                          648 N. Shaw Lane
 9                                        East Lansing, M.I. 48824
                                          fort@msu.edu
10                                        Telephone: (517) 432-6992
11
                                          Counsel for Plaintiffs
12
     Dated: April 6, 2021                 Respectfully submitted,
13
                                          DAVID L. ANDERSON
14                                        United States Attorney
15
                                          /s/ Emmet P. Ong
16                                        EMMET P. ONG
                                          Assistant United States Attorney
17
                                          Counsel for Defendants
18

19                      PURSUANT TO STIPULATION, IT IS SO ORDERED.
20

21
     Dated: _______________________       ______________________________
22                                        THE HONORABLE MAXINE M. CHESNEY
                                          UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

     JOINT STIPULATED REQUEST RE: PAGE        2
     LENGTH - Case No. 3:20-cv-6018-MMC
